Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is to acknowledge the receipt of applicant’s “arguments/Remarks after Final rejection” filed on 2/5/2021. 

Status of Claims
Claim 10 has been amended; Claims 1-9, 11-12, 15-18, and 21-23 have been cancelled; Claims 10, 13-14, and 19-20 remain for examination, wherein claim 10 is an independent claim. 

Status of the Previous Rejections
The previous rejection of Claims 1 and 3-7 under 35 U.S.C. 103 as being unpatentable over Azuma et al (US-PG-pub 2015/0329950 A1, thereafter PG’950) is withdrawn since these claims have been cancelled in view of the applicant’s “After Final arguments/remarks with amendment” filed on 2/5/2021.
The previous rejection of Claim 21 under 35 U.S.C. 103 as being unpatentable over PG’950 in view of Kawano et al (US-PG-pub 2015/0344996 A1, thereafter PG’996) is withdrawn since this claim have been cancelled in view of the applicant’s “After Final arguments/remarks with amendment” filed on 2/5/2021.
The previous rejection of Claims 1, 3-7, 10, 13-14, and 19-20  on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1, 3-
The previous rejection of Claim 21 on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1, 3-9, and 11-20 of copending application No. 15/803,401 (updated) in view of PG’966 is withdrawn since this claim have been cancelled in view of the applicant’s “After Final arguments/remarks with amendment” filed on 2/5/2021.

Allowable Subject Matter
Claims 10, 13-14, and 19-20 are allowed.
The reasons for allowance is listed as following:
Regarding the instant independent claim 10, as pointed out in the previous office action dated 12/7/2020, the recorded prior art(s) does not specify the claimed manufacturing steps and parameters, for example: coiling temperature range and galvanizing conditions as claimed in the instant claim. Since Claims 13-14 and 19-20 depend on the instant claim 10, they are also allowed. It is further noted that claims 1, 3-9, and 11-20 of copending application No. 15/803,401 (updated) do not specify the detail process parameters as recited in the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734